UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-15223 HEMACARE CORPORATION (Exact name of registrant as specified in its charter) California 95-3280412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15350 Sherman Way, Suite350 Van Nuys, California (Address of principal executive offices) (Zip Code) (818) 226-1968 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ¨ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of May10, 2010, 10,049,539 shares of Common Stock of the registrant were issued and outstanding. HEMACARE CORPORATION AND SUBSIDIARIES INDEX TO FORM10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2010 Page Number PARTI FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December31, 2009 1 Condensed Consolidated Statements of Income for the three months ended March 31, 2010and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010and 2009 (unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PARTII OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 26 i Part I.Financial Information Item 1.Financial Statements HEMACARE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $90,000 in 2010 and $87,000 in 2009 Product inventories and supplies Prepaid expenses Assets held for sale Other receivables Total current assets Plant and equipment, net of accumulated depreciation and amortization of $6,924,000 in 2010 and $6,654,000 in 2009 Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll and payroll taxes Other accrued expenses Liabilities related to assets held for sale Total current liabilities Deferred rent Shareholders' equity: Common stock, no par value - 20,000,000 shares authorized, 10,049,539 issued and outstanding in 2010 and 2009 Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 1 HEMACARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF (OPERATIONS) INCOME (UNAUDITED) For the Three Months
